Citation Nr: 1611069	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral hearing loss and tinnitus disabilities are due his service in the Air Force.  Specifically, the Veteran asserts that he suffered acoustic trauma as a navigator on a 4-engine propeller plane and jet planes, during which he always had his headphones off to communicate with flight crew.  

An August 2009 VA examiner noted that the Veteran displayed normal hearing on in-service audiograms dated June 1954, March 1955, March 1959, March 1960, and February 1967.  The examiner further noted exposure to aircraft and flight line noise with headsets usually worn.  In rendering a negative etiological opinion, the examiner noted that the Veteran's records revealed normal hearing upon discharge from service.

The examiner fails to note review of several pertinent service treatment records (STRs), including: audiograms dated May 1956, February 1957, March 1961, March 1962, February 1963, September 1963, March 1964, and March 1965; a June 1957 STR diagnosing otitis media, mild; a March 1960 hearing conservation data form indicating that the Veteran seldom or never wore ear protection during exposure to loud noise; a September 1963 aeromedical survey noting prior ruptured eardrum; a January 1965 STR diagnosing ear infection; an August 1965 STR diagnosing ear block; and a September 1965 STR diagnosed tympanic membrane retraction.

The service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  When converting the Veteran's audiometric test results to ISO units, the thresholds were greater than 20 decibels in several frequencies of the left ear in May 1956, March 1961, March 1962, February 1963, September 1963, March 1964, and March 1965.  While not a hearing loss for VA compensation purposes, thresholds higher than 20 decibels indicate some degree of hearing loss.  Hensley  v Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

In March 2011, the Veteran's private physician opined that the Veteran's hearing loss is age-related, due to the his in-service noise exposure without adequate hearing protection, and aggravated by his hypertensive condition which is due to his diabetes.  The Veteran is not service-connected for hypertension and if hearing loss is due to his advancing age, it would not be service-connected.  There is not explanation regarding the theory of hearing loss due to remote acoustic trauma.

In light of the inadequacies contained in the etiological opinions of record, the Board finds that an addendum opinion is required to address whether the Veteran's current bilateral hearing loss disability is related to service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); 38 C.F.R. § 4.2.

Regarding the claim for tinnitus, the August 2009 VA examiner found that the Veteran did not have a current diagnosis of tinnitus and that his description of intermittent ringing was more consistent with transient ear noise than of tinnitus.  The Veteran claims that the nature and/or frequency of the ringing has changed since the examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA audiometric examination to determine the nature and etiology of any hearing loss and/or tinnitus.  The claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  

The examiner is asked to respond to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma.  In reaching that conclusion, the examiner should convert all audiogram results from ASA to ISO units, note that such conversions were made, and discuss the significance of such conversions on the noted hearing threshold shifts in service.

(b) Whether it is at least as likely as not that the Veteran has tinnitus, and if so, whether it is at least as likely as not related to service, including conceded in-service acoustic trauma.

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




